This is an attempted appeal from a judgment of conviction against defendant, Levi Lucas, rendered in the county court of Muskogee county on the 2nd day of July, 1921, wherein defendant was sentenced to imprisonment *Page 302 
in the county jail for 30 days and to pay a fine of $50 on a verdict of a jury, finding him guilty of the offense of unlawful possession of intoxicating liquor.
No written notices of appeal were served on the county attorney of Muskogee county or on the court clerk thereof, nor was any summons in error served on the Attorney General, nor a waiver by said officer of the issuance and service of same.
In this case, counsel relied solely upon the giving of oral notice of appeal. This form of notice is insufficient in criminal cases, Burgess v. State, 18 Okla. Crim. 574, 197 P. 173.
This court having never acquired jurisdiction of this appeal, the same, for reasons stated, is hereby dismissed.